Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Queens County (Finnegan, J.), imposed September 17, 1997, on the ground that it is excessive.
Ordered that the sentence is affirmed.
The People do not contest the defendant’s claim that his waiver of the right to appeal was ineffective (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1). We have considered the defendant’s contention that his sentence was excessive, and find it to be without merit (see, People v Kazepis, 101 AD2d 816). Mangano, P. J., Bracken, Copertino, Sullivan and McGinity, JJ., concur.